
	

113 SRES 409 ATS: Congratulating the Penn State University wrestling team for winning the 2014 National Collegiate Athletic Association Wrestling Championships.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 409
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2014
			Mr. Casey (for himself and Mr. Toomey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Penn State University wrestling team for winning the 2014 National Collegiate
			 Athletic Association Wrestling Championships.
	
	
		Whereas on March 22, 2014, the Penn State University Nittany Lions won the 2014 National Collegiate
			 Athletic Association (NCAA) Wrestling Championships in Oklahoma City,
			 Oklahoma;Whereas the Nittany Lions have won the last 4 NCAA Wrestling Championships and are 1 of only 3
			 wrestling teams in NCAA history to win 4 consecutive titles, joining Iowa
			 State University and Oklahoma State University;Whereas 7 members of the Nittany Lions were named All-Americans at the 2014 NCAA Wrestling
			 Championships, with seniors David Taylor and Ed Ruth becoming the seventh
			 and eighth 4-time All-Americans in the history of Penn State University;Whereas junior Nico Megaludis became a 3-time All American, junior Matt Brown became a 2-time
			 All-American, and senior James English, sophomore Morgan McIntosh, and
			 freshman Zain Retherford became first-time All Americans;Whereas crucial team points were earned by all 10 Nittany Lions competing in the 2014 NCAA
			 Wrestling Championships, and the team finished with an overall record of
			 38 wins and 15 losses in championship matches;Whereas Ed Ruth became the first Penn State University wrestler to win 3 NCAA individual
			 championships, and David Taylor became the sixth Penn State University
			 wrestler to win 2 NCAA individual championships; andWhereas the Penn State University wrestling team concluded the 2013-2014 season with a record of 15
			 wins and only 1 loss, and won its fourth consecutive Big Ten Championships
			 title: Now, therefore, be it
		
	
		That the Senate—(1)congratulates the Penn State University wrestling team, 
			 coaches, and staff for winning the 2014 National
			 Collegiate Athletic Association (NCAA) Wrestling Championships;(2)commends the Penn State University wrestling team’s wrestlers, coaches, and staff for their
			 diligence, enthusiasm, and hard work; and(3)recognizes the Penn State University students, faculty, alumni, and devoted fans who supported the
			 Nittany Lions on their path to winning their fourth consecutive NCAA
			 Wrestling Championships.
			
